DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks filed on 09/01/2022 have been fully considered, therefore, see the office action below. 
The examiner will respond to all other remarks that do not concern the prior art rejections, if any, in the office action below. 
Response to Amendment
Status of the instant application:
Claim[s] 3, 7, 11, 13, 17, 19 have been cancelled by applicant’s response herein
Claim[s] 1, 2, 4 – 6, 8 – 10, 12, 14 – 16, 18, 20 are pending in the instant application. 
Claim Rejections - 35 USC § 103
Claim[s] 1, 2, 4, 5, 6, 8 is/are rejected under 35 U.S.C. 103 as being
unpatentable over Tussy et al. [US PGPUB # 2016/0063235] in view of AHN et al. [US PGPUB # 201 7/0264429], the rejections are withdrawn. 
Allowable Subject Matter
Claim[s] 1, 2, 4, 5, 6, 8, 9, 10, 12, 14, 15, 16, 18, 20 are allowed, but are renumbered as 1 – 14. 
The following is an examiner’s statement of reasons for allowance: the following prior arts were yielded at time of search for the claimed invention. The prior arts do not teach the claimed invention but are in the general realm of applicant’s endeavors:
Natans [US PAT # 4972476], who generally does teach A scrambled facial image of an ID card bearer is recorded upon a card and is descrambled only by using the proper descrambling control code assigned to the proper bearer upon verification of the authenticity of the bearer. The pixel scrambling method prevents card duplication, as a reproduced card will unscramble only the image of the proper bearer, and the method inherently prevents producing a card which can be unscrambled by a verifier. Updated scrambling codes are used for newly issued cards from enhanced security.
Matchett et al. [US PAT # 5229764], who generally does teach controlling access to a protected system or device at intermittent intervals during use by an individual, includes a biometric data of the individual, and produces corresponding output data. A computer receives the biometric output data and compares it with stored data representing an individual authorised to use the protected system, for selectively enabling or disenabling access to that system.
Gullman et al. [US PAT # 5280527], who generally does teach receives a biometric input from a user, which then is compared to a template to determine a correlation factor. The correlation factor, a fixed code and either a time-varying code or a challenge code then are combined to generate a token. The token is displayed to the user, who then enters the token at an access device. The access device is coupled to a secure host system. The access device forwards the token to the host, which processes the token to determine whether access is permitted. In one embodiment, the host is an electronic banking system. If access to such system is permitted the user is allowed to perform an electronic funds transfer. The security apparatus in one embodiment is an integrated circuit card. Each apparatus includes a sensor for detecting the holder's biometric information (i.e., voice, signature, fingerprint), along with a processor and display. The processor generates the token which then is displayed to the holder.
Hoffman [US PAT # 5615277], who generally does teach a tokenless security system where based on a correlative comparison of a unique biometric sample, such as a finger print or voice recording, gathered directly from the person of an unknown user with an authenticated unique biometric sample of the same type obtained from each authorized user. The security system and method may be integrated with and dedicated to a single computer system, or may be configured as a non-dedicated, stand-alone entity capable of and intended to perform security functions simultaneously for more than one computer system. Further, the stand alone configuration can be networked to act as a full or partial intermediary between a secured computer system and its authorized users, or may be interactive solely with and act as a consultant to the computer systems. The security system and method further contemplate the use of personal codes to confirm identifications determined from biometric comparisons, and the use of one or more variants in the personal identification code for alerting authorities in the event of coerced access.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/          Primary Examiner, Art Unit 2434